UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-2162



OLIVER OKONDA SHUNGU, a/k/a     Oliver    Okonda
Shongo, a/k/a Likusa Yowa,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A78-151-923)


Submitted:   May 31, 2005                   Decided:   August 8, 2005


Before TRAXLER, KING, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


David H. Remes, Gregory M. Lipper, COVINGTON & BURLING, Washington,
D.C., for Petitioner.      Peter D. Keisler, Assistant Attorney
General, James A. Hunolt, Senior Litigation Counsel, Margaret A.
O’Donnell, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Oliver   Okonda   Shungu,   a   native   and   citizen   of   the

Democratic Republic of Congo, petitions for review of a decision of

the Board of Immigration Appeals (Board) affirming the immigration

judge’s denial of asylum, withholding of removal, and protection

under the Convention Against Torture (CAT).          Shungu contends that

the Board did not give adequate weight to some portions of his

evidence and engaged in speculation in finding that Shungu and his

prime witness were not credible.

            We will reverse the Board only if the evidence “was so

compelling that no reasonable fact finder could fail to find the

requisite fear of persecution.”         Rusu v. INS, 296 F.3d 316, 325

n.14 (4th Cir. 2002) (quoting INS v. Elias-Zacarias, 502 U.S. 478,

483-84 (1992)).      Credibility determinations of the immigration

judge and the Board are entitled to deference as long as they are

supported by substantial evidence.          See Figeroa v. INS, 886 F.2d

76, 78 (4th Cir. 1989).       We have reviewed the evidence of record,

the immigration judge’s decision, and the Board’s order, and we

conclude that there is substantial evidence in the record to

support the immigration judge’s finding that the testimony was not

credible.     We further find that substantial evidence supports the

conclusion that Shungu failed to establish the past persecution or

well-founded fear of future persecution necessary to establish

eligibility for asylum.       See 8 C.F.R. § 1208.13(a) (2005) (stating


                                   - 2 -
that the burden of proof is on the alien to establish eligibility

for asylum); Elias-Zacarias, 502 U.S. at 483 (same).

           Substantial   evidence   supports     the    Board’s   denial   of

withholding of removal as well.      “Because the burden of proof for

withholding of removal is higher than for asylum--even though the

facts that must be proved are the same--an applicant who is

ineligible for asylum is necessarily ineligible for withholding of

removal under [8 U.S.C.] § 1231(b)(3).”         Camara v. Ashcroft, 378

F.3d 361, 367 (4th Cir. 2004).          As Shungu is not eligible for

asylum, he fails to qualify for withholding of removal.

           Protection under the CAT is generally granted in the form

of withholding of removal.      See 8 C.F.R. § 1208.16(c) (2005).          An

applicant must establish that it is more likely than not that he

would be tortured if removed to the proposed country of removal.

8 C.F.R. § 1208.16(c)(2).      Again, we find that the Board’s finding

is supported by substantial evidence.

           Accordingly, we deny Shungu’s petition for review.              We

deny   Shungu’s   “Emergency   Motion    for   Stay    of   Removal   Pending

Resolution of Appeal” as moot.          We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                            PETITION DENIED




                                  - 3 -